Citation Nr: 0107314	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  97-32 697A	)	DATE
	)
	)


THE ISSUES

1.  Whether an August 26, 1985, Board of Veterans' Appeals 
decision, granting entitlement to service connection for 
tinnitus as secondary to service-connected sensorineural 
hearing loss, should be revised or reversed on the grounds of 
clear and unmistakable error.

2.  Whether an October 14, 1986, Board of Veterans' Appeals 
decision, denying a compensable disability rating for 
tinnitus, should be revised or reversed on the grounds of 
clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The moving party served on active duty from August 1962 to 
August 1964.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the moving party 
alleging clear and unmistakable error (CUE) in Board 
decisions dated in August 1985 and October 1986.

In January 2001, the moving party's representative filed a 
motion with the Board to reconsider Board decisions dated 
August 26, 1985, and October 14, 1986.  At that time, the 
representative also raised the issue of clear and 
unmistakable error (CUE) in the two Board decisions.  
Following an evaluation of the request by the Board, it was 
determined that the route most favorable to the moving party 
in this case would be a CUE decision.  The representative was 
agreeable to this approach, and therefore his assent is 
construed as a withdrawal of the motion for reconsideration.


FINDINGS OF FACT

1.  An August 26, 1985, Board decision granted service 
connection for tinnitus as secondary to service-connected 
sensorineural hearing loss.  

2.  The August 26, 1985, Board decision was reasonably 
supported by the evidence of record.

2.  The October 14, 1986, Board decision failed to apply 
relevant regulatory provisions extant at the time pertaining 
to the evaluation of assignment of a compensable rating for 
tinnitus; the result of that decision would have been 
manifestly different but for this error.



CONCLUSIONS OF LAW

1.  The August 26, 1985, Board decision, granting the claim 
of entitlement to service connection for tinnitus, was not 
based on clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 
7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400-1404(a), 
1404(c)-1411 (2000).

2.  The Board's October 14, 1986, 1984, decision which denied 
a compensable rating for tinnitus, is clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7111; 38 
C.F.R. §§ 20.1400- 20.1404(a), 1404(c)-1411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A decision issued by Board is final.  38 U.S.C.A. §§ 7103, 
7104(a) (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 (2000).  
However, a final Board decision may be revised or reversed on 
the grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 5109A(a), 7111(a) (West Supp. 2000).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  Examples of 
situations that are not clear and unmistakable error: (3) 
Evaluation of evidence.  A disagreement as to how facts were 
weighed or evaluated.  § 20.1403(d)(3) 

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision, VA's failure to fulfill the duty to 
assist, or a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).  See Disabled American Veterans v. Gober, No. 
99-7061 (Fed. Cir., December 8, 2000) (Federal Circuit upheld 
validity of Board CUE regulations with the exception of 
38 C.F.R. § 20.1404(b)).

In January 2001, the moving party's representative submitted 
a motion for reconsideration claiming error in the Board 
decisions of August 1985 and October 1986.  In February 2001, 
the Board advised the moving party's representative that the 
Board would review the decisions at issue on the grounds of 
clear and unmistakable error (CUE).  The Board advised the 
moving party's representative that they had 60 days within 
which to file a brief in answer to the motion.  The moving 
party's representative submitted additional argument in 
February 2001, that reiterated the points made in the prior 
submission.

Briefly, the record shows that the moving party was exposed 
to a considerable amount of noise during service; this fact 
is not disputed.  The SMRs and the separation physical 
examination were negative for any complaints relating to 
hearing loss, tinnitus, or ringing in the ears.  The 
examination report did reflect the results of an audiogram, 
which recorded varying levels of hearing loss, measured in 
decibels, at several frequencies.  Private treatment records 
from several sources for the period from December 1966 to 
January 1975 contained several audiograms, some reflecting a 
hearing loss.  Tinnitus was not noted.  A letter from a R. C. 
Hayden, M. D., dated in July 1980 was to the effect that he 
first evaluated the moving party in January 1975.  He noted 
the moving party's exposure to gunfire in service, and it was 
his impression that the high frequency hearing loss was 
probably noise induced.  Also submitted were supportive lay 
statements.  The Board remanded the case in April 1983 to 
obtain a VA examination.  The results of the May 1983 
examination reflected bilateral hearing loss and bilateral 
tinnitus.  No opinion was provided as to etiology of either 
the hearing loss or tinnitus.

The claim for service connection for bilateral hearing loss 
was granted by way of a Board decision dated in November 
1983.  Service connection for tinnitus was denied, as it was 
not shown in service was first diagnosed in 1983, many years 
after service.

A claim for an increased rating for the hearing loss was 
received in September 1984.  The moving party's 
representative requested a "compensable rating evaluation 
for a bilateral high-frequency hearing loss, with secondary 
tinnitus."  Private medical statements related that the 
moving party suffered from a bilateral high frequency 
sensorineural hearing loss with secondary tinnitus.  The 
report of the May 1984 VA audiogram noted a bilateral hearing 
loss and excellent speech recognition.  October 1984 VA 
audiological examination made no reference to tinnitus.

II.  August 1985 Board Decision

The Board decided the claim for a compensable rating for 
hearing loss and entitlement to service connection for 
tinnitus in August 1985.  The decision styled the tinnitus 
issue as entitlement to service connection as secondary to 
service-connected hearing loss, rather than on a direct 
basis.  The claim for a compensable rating for hearing loss 
was denied.  The Board found that service connection for 
tinnitus, on a direct basis, was previously denied by the 
Board (November 1983 decision) because tinnitus was not 
reported until years after service and was not directly due 
to trauma.  However, the medical evidence regarding secondary 
service connection was persuasive and the Board granted 
service connection for tinnitus as secondary to the moving 
party's service-connected sensorineural hearing loss.

In analyzing the August 1985 decision, the Board had denied 
direct service connection for tinnitus in November 1983.  
That was a final decision and a claim for direct service 
connection for tinnitus could only be reopened upon the 
submission of new and material evidence.  This aspect was not 
argued by the moving party's motion for CUE.

The regional office (RO) adjudicated the September 1984 claim 
from the moving party on a new and material evidence basis.  
The 1985 Board decision referred to the original statement 
from the representative in September 1984 that appeared to 
request in increased rating for hearing loss with secondary 
tinnitus.  The Board noted that the November 1983 decision 
denied service connection on a direct basis and construed the 
current claim as advocating for secondary service connection.  
New and material evidence to reopen the original claim was 
never discussed.  

Upon consideration of the evidence of record at the time of 
the August 1985 Board decision, the Board cannot find 
evidence of clear and unmistakable error.  In 1985 the Board 
found that cochlear damage was responsible for both hearing 
loss and tinnitus.  In resolving reasonable doubt in favor of 
the moving party, the Board established service connection 
for the claimed disability of tinnitus, albeit as secondary 
to service-connected hearing loss.  The Board weighed the 
medical evidence before it in reaching this decision.  

The moving party has essentially argued that the evidence was 
not interpreted correctly, namely that if cochlear damage 
caused hearing loss it also caused tinnitus.  However, as 
shown above, such an argument does not support a claim for 
CUE.  Reference is made to 38 C.F.R. § 20.1403(d)(3).  As 
stated above, clear and unmistakable error does not include 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  

There is no basis to conclude that but for the Board's action 
in August 1985, the outcome would have been different at that 
time for that decision.  The moving party was granted service 
connection for a claimed disability, which is what he was 
seeking.  It was only later that the basis for that service 
connection became an issue.  That circumstance is not 
relevant to the actions of the Board in August 1985 under a 
CUE evaluation.  Accordingly, the moving party's motion in 
regard to the August 1985 decision is denied.

III.  October 1986 Board Decision

As a result of the August 1985 Board decision, the RO issued 
a rating decision in October 1985.  The rating decision 
established service connection for tinnitus as secondary to 
the moving party's service-connected hearing loss.  The 
rating decision also assigned a noncompensable rating for the 
disability.

The moving party immediately disagreed with the decision in 
January 1986.  He contended that he was entitled to a 
compensable disability rating because there was evidence of a 
relationship between his tinnitus and acoustic trauma in 
service.  The moving party presented additional argument in 
favor of his claim for a compensable evaluation as part of 
his substantive appeal.  No additional medical evidence was 
presented.

In October 1986, the Board reviewed the prior decisions of 
the Board in 1983 and 1985, respectively.  The Board cited 
the criteria for a 10 percent, or compensable rating for 
tinnitus as requiring persistent tinnitus as a symptom of 
head injury, concussion or acoustic trauma.  38 C.F.R. 
§ 4.84(b) (1986).  In its decision, the Board concluded that 
the prior Board decisions did not find that the moving 
party's tinnitus was due to acoustic trauma in service.  
Rather, it was attributed to his service-connected hearing 
loss.  Thus, in the absence of a head injury, concussion, or 
acoustic trauma, the 10 percent rating was denied.

The Board finds that the October 1986 decision incorrectly 
applied the pertinent regulations in denying the moving 
party's claim.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1986).  

The October 1986 Board decision narrowly interpreted the 
evidence, and regulations, and did not consider the totality 
of the evidence in reaching its conclusion.  The basis for 
service connection in the August 1985 decision did not serve 
to preclude the consideration of exposure to acoustic trauma 
and tinnitus.  Moreover, the 1983 Board decision only 
declined to relate the moving party's tinnitus directly to 
service because of its onset after service and the absence of 
evidence to provide a nexus to service.  The decision did not 
deny exposure to acoustic trauma in service.  The August 1985 
Board decision clearly connected the moving party's tinnitus 
to cochlear damage that resulted from acoustic trauma in 
service.  The same cochlear damage due to acoustic trauma in 
service that served as the basis for establishing service 
connection for the moving party's hearing loss.  

In consideration of all of the evidence of record at the time 
of the decision, the Board concludes that clear and 
unmistakable error exists in the October 14, 1986, Board 
decision.  In this case, that means the moving party's 
tinnitus can be considered as due to acoustic trauma.


ORDER

As the Board did not commit clear and unmistakable error in 
August 1985, the motion is denied.

Clear and unmistakable error having been found in the October 
14, 1986, Board decision which denied a compensable rating 
for tinnitus, the moving party's motion is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



